Citation Nr: 0409643	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection on a secondary basis for low 
back disability.

2.  Entitlement to service connection on a secondary basis for 
left lower extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1982 to 
December 1985, and from October 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Briefly, the veteran contends that he has low back and left lower 
extremity disabilities secondary to his service-connected left 
foot disability.  The Board notes that service connection on other 
than a secondary basis for low back and left lower extremity joint 
pain was denied in an unappealed November 1999 rating decision, 
and denied again in a January 2003 rating decision which addressed 
the service connection claims on a de novo basis; the veteran has 
not appealed the January 2003 rating decision.

The veteran's claims for service connection on a secondary basis 
were denied as not well grounded in the September 2000 rating 
decision.  On November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran arguably has 
been adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible for 
submitting, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
he has not been adequately informed of the information and 
evidence necessary to substantiate his claims.  See 38 U.S.C.A. § 
5103(a) (West 2002).  In order to ensure that the veteran receives 
the due process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.

The Board also notes that the August 2002 statement of the case 
furnished the veteran with the versions of 38 U.S.C.A. § 5107 and 
38 C.F.R. §§ 3.102 and 3.159 in effect prior to the enactment of 
the VCAA and the implementing regulations.

VA treatment records on file document numerous complaints by the 
veteran of low back and left lower extremity pain.  While an 
underlying pathology accounting for his complaints was not 
consistently identified, his treating physicians at times 
attributed the low back and left leg problems to chronic strain.  
Notably, the veteran has not been afforded a VA examination to 
address whether any low back and left lower extremity disorder is 
related to his service-connected left foot disorder.  Under the 
circumstances, the Board is of the opinion that a VA examination 
of the veteran is warranted in connection with the instant appeal.

The Board lastly notes that a January 2000 VA treatment note 
records the veteran's assertion that he is in receipt of benefits 
from the Social Security Administration (SSA).  There is no 
indication that the RO has attempted to obtain records for the 
veteran from that agency.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran and his representative a letter 
explaining the VCAA and that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter should explain, what, if 
any, information (medical or lay evidence) not previously provided 
to the Secretary is necessary to substantiate the veteran's 
claims.  The letter should also specifically inform the veteran 
and his representative of which portion of the evidence is to be 
provided by the claimant, which part, if any, the RO will attempt 
to obtain on his behalf, and a request that the veteran provide 
any evidence in his possession that pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claims.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims file any medical records identified by the veteran 
which have not been secured previously.

3.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain a copy of any SSA decision 
awarding or denying the veteran disability benefits, as well as a 
copy of the record upon which any award or denial of SSA 
disability benefits was based, and a copy of the records 
associated with any subsequent disability determinations by the 
SSA.

5.  Thereafter, the RO should arrange for the veteran to undergo a 
VA orthopedic examination by a physician with appropriate 
expertise to determine the nature, extent and etiology of any low 
back and left lower extremity disabilities.  All indicated 
studies, including X-rays and range of motion studies in degrees, 
should be performed, and all findings should be reported in 
detail.  With respect to any low back disorder found, the examiner 
should be requested to provide an opinion as to whether it is at 
least as likely as not that the disorder was caused or chronically 
worsened by the veteran's service-connected left foot disability.  
With respect to any left lower extremity disorder found, the 
examiner should also be requested to provide an opinion as to 
whether it is at least as likely as not that the left lower 
extremity disorder was caused or chronically worsened by the 
veteran's service-connected left foot disability.

The veteran's claims file, including a copy of this remand, must 
be made available to the examiner for review.  The examination 
report is to reflect whether such a review of the claims file was 
made.

6.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA and 
VA's implementing regulations.  Then, the RO should re-adjudicate 
the issues on appeal.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran and his representative with an 
appropriate opportunity to respond.  The supplemental statement of 
the case should refer to the current version of 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102 and 3.159.

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 

handled in an expeditious manner.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



